DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 3, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 8, 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0086943 by Hayama in view of U.S. 2018/0358231 by Canaperi in view of U.S. 2012/0322226 by Yanai in view of U.S. 2016/0288018 by Kikumoto.  
With regard to claim 1, Hayama teaches a method for cleaning a substrate after the substrate has been polished via chemical mechanical polishing (Abstract; 0077, 0087, 0088, and 0110-0115).  Hayama’s substrate includes copper wiring (reads on second metal part) in contact with a cobalt (reads on first metal part) barrier, and an interface between copper (which is a nobler metal than cobalt) and cobalt is exposed to an aqueous cleaning solution during the substrate cleaning (Par. 0087, 0088, and 0110-0115).  Hayama teaches that the purpose of the cleaning with the aqueous cleaning solution is to remove undesired residue from the substrate and remove oxide from the substrate while suppressing corrosion of the wiring and barrier metals (Par. 0087, 0088, and 0110-0115).
Hayama does not teach that the aqueous cleaning solution is a low-oxygen cleaning solution. 
Canaperi teaches that when using an aqueous cleaning solution to clean a substrate comprising copper metal surfaces, the aqueous cleaning solution can advantageously be deoxygenated after being generated and prior to being brought into contact with the substrate, and Canaperi teaches that the removing of the oxygen from the aqueous cleaning solution advantageously prevents metal corrosion by the oxygen (Abstract; Par. 0017, 0034, 0037, and 0049).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hayama such that the aqueous cleaning solution is – after being initially generated and prior to being brought into the contact with the treated substrate – deoxygenated in order to generate a deoxygenated cleaning solution (reads on applicant’s low-oxygen processing liquid) that is then used to perform the substrate cleaning.  The motivation for performing the modification was provided by Canaperi, who teaches that when using an aqueous cleaning solution to clean a substrate comprising copper metal surfaces, the aqueous cleaning solution can advantageously be deoxygenated after being generated and prior to being brought into contact with the substrate, and Canaperi teaches that the removing of the oxygen from the aqueous cleaning solution advantageously prevents metal corrosion by the oxygen.  
The combination of Hayama in view of Canaperi does not explicitly teach that the aqueous cleaning solution comprises oxygen after being initially generated and prior to being deoxygenated.  
In the art of processing substrates, it is well known that water used to form an aqueous cleaning liquid may initially contain dissolved oxygen molecules.  For example, Yanai teaches that when pure water is delivered to a substrate device production plant, the pure water contains some dissolved oxygen (Par. 0031).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hayama in view of Canaperi such that the water used to form the aqueous cleaning solution prior to the deoxygenation step is water that comprises that some dissolved oxygen molecules.  The motivation for performing the modification was provided by the fact that in the art of processing substrates, it is well known that water used to form an aqueous cleaning liquid may initially contain dissolved oxygen molecules – Yanai being an example of such a teaching.  In the combination of Hayama in view of Canaperi in view of Yanai, the aqueous cleaning solution comprising oxygen after being initially generated and prior to being deoxygenated reads on applicant’s pregenerated oxygen dissolved processing liquid.
The combination of Hayama in view of Canaperi in view of Yanai does not teach that the aqueous cleaning solution comprising oxygen after being initially generated and prior to being deoxygenated (as discussed, the aqueous cleaning solution comprising oxygen here reads on applicant’s pregenerated oxygen dissolved processing liquid) is ever supplied from a supply source.  However, Canaperi teaches that a substrate cleaning solution mixture can be successfully mixed in a mix tank (Par. 0034 of Canaperi), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hayama in view of Canaperi in view of Yanai such that the aqueous cleaning solution comprising oxygen after being initially generated and prior to being deoxygenated (as discussed, the aqueous cleaning solution comprising oxygen here reads on applicant’s pregenerated oxygen dissolved processing liquid) is mixed and created in a mix tank and then supplied from that mix tank prior to deoxygenation.  Canaperi teaches that a substrate cleaning solution mixture can be successfully mixed in a mix tank, and the motivation for performing the modification would be to form the mixture and then supply the mixture out of the mix tank such that the mixture can subsequently be deoxygenated and used to clean the treated substrate.  In this combination of Hayama in view of Canaperi in view of Yanai, the mix tank corresponds to applicant’s supply source.  
The combination of Hayama in view of Canaperi in view of Yanai teaches deoxygenating the cleaning solution in order to prevent metal corrosion from the oxygen, but Hayama in view of Canaperi in view of Yanai does not teach a step of setting a target value of dissolved oxygen, wherein the deoxygenation process results in an oxygen concentration of equal to or less than said target value. 
Kikutmoto teaches that when attempting to form a deoxygenated liquid used for substrate processing, the deoxygenated liquid can be successfully formed by setting a target value of oxygen in the liquid and deoxygenating the liquid down to that target value or lower (Par. 0001, 0003, 0005, 0042).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hayama in view of Canaperi in view of Yanai such that the deoxygenation of the aqueous cleaning solution comprises setting a target value of oxygen in the aqueous cleaning solution and deoxygenating the cleaning solution down to that target value or lower.  The motivation for performing the modification was provided by Kikutmoto, who teaches that when attempting to form a deoxygenated liquid used for substrate processing, the deoxygenated liquid can be successfully formed by setting a target value of oxygen in the liquid and deoxygenating the liquid down to that target value or lower.  
The combination of Hayama in view of Canaperi in view of Yanai in view of Kikumoto does not recite that cleaning the interface of the copper (which is a nobler metal than cobalt) and cobalt with the deoxygenated aqueous cleaning solution results in inhibiting oxygen reduction reaction on the copper and inhibiting dissolution of the cobalt.  However, since the method of Hayama in view of Canaperi in view of Yanai in view of Kikumoto teaches performing the same method steps as recited by applicant with the same materials as recited by applicant, it is reasonably expected that the same result will occur – namely, the inhibition of oxygen reduction reaction on the copper and inhibition of dissolution of the cobalt.  
With regard to claim 2, the combination of Hayama in view of Canaperi in view of Yanai in view of Kikumoto does not recite that the oxygen is reduced in the to-be-deoxygenated aqueous cleaning solution by supplying bubbles of a non-oxygen gas into the to-be-deoxygenated cleaning solution.
Kikumoto teaches that when attempting to clean a substrate with a cleaning liquid having a reduced oxygen concentration, this can successfully be accomplished with a deoxygenation bath in which a to-be-deoxygenated liquid is put and wherein bubbles of inert, non-oxygen gas are injected into the liquid to remove the oxygen from the cleaning liquid (Par. 0024, 0031, 0032, and 0084).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hayama in view of Canaperi in view of Yanai in view of Kikumoto such that the to-be-deoxygenated aqueous cleaning solution is deoxygenated in a deoxygenation bath wherein bubbles of inert, non-oxygen gas are injected into the to-be-deoxygenated cleaning solution in order to remove oxygen from the to-be-deoxygenated cleaning solution.  The motivation for performing the modification was provided by Kikumoto, who teaches that when attempting to clean a substrate with a cleaning liquid having a reduced oxygen concentration, this can successfully be accomplished with a deoxygenation bath in which a to-be-deoxygenated liquid is put and wherein bubbles of inert, non-oxygen gas are injected into the liquid to remove the oxygen from the liquid.  
With regard to claim 4, the combination of Hayama in view of Canaperi in view of Yanai in view of Kikumoto does not teach that the dissolved oxygen concentration of the deoxygenated aqueous cleaning solution is equal to or less than 500 ppb.  However, Canaperi teaches that when using an aqueous cleaning solution to clean a substrate comprising copper metal surfaces, the aqueous cleaning solution can advantageously be deoxygenated after being generated and prior to being brought into contact with the substrate, and Canaperi teaches that the removing of the oxygen from the aqueous cleaning solution advantageously prevents metal corrosion by the oxygen (Abstract; Par. 0017, 0034, 0037, and 0049).  Canaperi is thus considered to teach that the concentration of dissolved oxygen in an aqueous cleaning solution used to clean a copper-comprising substrate is a result-effective variable because the oxygen concentration affects whether or not metal surfaces are corroded.  Hayama teaches that the purpose of the cleaning with the aqueous cleaning solution is to remove undesired residue from the substrate and remove oxide from the substrate while suppressing corrosion of the wiring and barrier metals (Par. 0087, 0088, and 0110-0115 of Hayama).  In accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hayama in view of Canaperi in view of Yanai in view of Kikumoto such that the target value of dissolved oxygen in the deoxygenated cleaning solution is optimized, and the motivation for performing the modification is provided by the oxygen concentration being a result-effective variable that affects how much undesired corrosion can occur.  
With regard to claim 8, the combination of Hayama in view of Canaperi in view of Yanai in view of Kikumoto, as developed thus far, does not teach supplying an inert gas into a space on the treated surface of the substrate to reduce an oxygen concentration in a surrounding atmosphere.  
Canaperi further teaches that when cleaning a copper-comprising substrate with deoxygenated cleaning solution in order to prevent metal corrosion, oxygen can further be prevented from being present in the cleaning solution by replacing air in the atmosphere in which the substrate is cleaned with inert nitrogen gas (Par. 0017, 0034, 0036, 0037, and 0049).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hayama in view of Canaperi in view of Yanai in view of Kikumoto such that, in parallel with the cleaning of the substrate using the deoxygenated cleaning solution, nitrogen gas is supplied into the atmosphere in which the substrate is cleaned in order to ensure that air in that atmosphere is replaced with nitrogen, thus prevent oxygen in that atmosphere from undesirably causing corrosion.  The motivation for replacing the air with nitrogen was provided by Canaperi, who teaches that when cleaning a copper-comprising substrate with deoxygenated cleaning solution in order to prevent metal corrosion, oxygen can further be prevented from being present in the cleaning solution by replacing air in the atmosphere in which the substrate is cleaned with inert nitrogen gas.  
With regard to claim 9, in the method of Hayama in view of Canaperi in view of Yanai in view of Kikumoto, since the inert gas is supplied into the atmosphere in which the cleaning is performed in order to create a low-oxygen environment, inert gas is considered to be supplied toward a space in a vicinity of an outer edge portion of the substrate.  The method of Hayama in view of Canaperi in view of Yanai in view of Kikumoto does not explicitly teach that the nitrogen gas is injected into the atmosphere.  However, in the art of supplying gas into an atmosphere, it is well known that a gas can be successfully supplied into an atmosphere by injecting that gas into the atmosphere.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hayama in view of Canaperi in view of Yanai in view of Kikumoto by having the nitrogen gas supplied into the atmosphere in which the cleaning is performed by injecting the nitrogen gas into that atmosphere.  The motivation for performing the modification was provided by the fact that, in the art of supplying gas into an atmosphere, it is well known that a gas can be successfully supplied into an atmosphere by injecting that gas into the atmosphere.
With regard to claim 11, in the method of Hayama in view of Canaperi in view of Yanai in view of Kikumoto, the cobalt is included in a wiring part provided on the main surface of the substrate (Par. 0087, 0088, 0110, 0111, 0114, and 0115 of Hayama).  
With regard to claim 12, in the method of Hayama in view of Canaperi in view of Yanai in view of Kikumoto, the cleaning using the deoxygenated aqueous cleaning solution is performed in order to remove residue from the main surface, wherein the residue was generated in a pre-process before the cleaning occurs (Par. 0011, 0042, 0066, and 0115 of Hayama).  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0086943 by Hayama in view of U.S. 2018/0358231 by Canaperi in view of U.S. 2012/0322226 by Yanai in view of U.S. 2016/0288018 by Kikumoto as applied to claim 1 above, and further in view of JP07-328313 by Ichiji.  
With regard to claim 3, the combination of Hayama in view of Canaperi in view of Yanai in view of Kikumoto does not teach that having the to-be-deoxygenated cleaning solution run through a pipe made of oxygen permeable material in reduce oxygen in the cleaning solution
Ichiji teaches that when attempting to remove oxygen from a substrate processing liquid, the removal of oxygen from the processing liquid can be successfully accomplished by flowing the liquid through a pipe made of oxygen-permeable material while a space outside the pipe is set to a low pressure such that oxygen is drawn out of the processing liquid flowing through the pipe (Abstract; pages 3-6 of translation).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hayama in view of Canaperi in view of Yanai in view of Kikumoto such that the to-be-deoxygenated cleaning solution is deoxygenated by flowing the to-be-deoxygenated cleaning solution through a pipe made of oxygen-permeable material while a space outside the pipe is set to a low pressure such that oxygen is drawn out of the cleaning solution flowing through the pipe.  The motivation for performing the modification was provided by Ichiji, who teaches that when attempting to remove oxygen from a substrate processing liquid, the removal of oxygen from the processing liquid can be successfully accomplished by flowing the liquid through a pipe made of oxygen-permeable material while a space outside the pipe is set to a low pressure such that oxygen is drawn out of the processing liquid flowing through the pipe.  
The combination of Hayama in view of Canaperi in view of Yanai in view of Kikumoto in view of Ichiji does not recite that the low-pressure space outside the pipe has an oxygen percentage of 0.0005% by volume or less.  However, Ichiji is considered to teach that the extent to which the pressure in the space outside the pipe is reduced is a result-effective variable because Ichiji teaches that it is the low pressure outside the pipe that advantageously draws the gas out of the liquid flowing through the pipe and through the oxygen-permeable material of the pipe so that the water can be deoxygenated.  In accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hayama in view of Canaperi in view of Yanai in view of Kikumoto in view of Ichiji such that the extent to which pressure outside the oxygen-permeable pipe is reduced is optimized because Ichiji is considered to teach that the extent to which the pressure in the low-pressure atmosphere outside the pipe is reduced is a result-effective variable.  In this combination of Hayama in view of Canaperi in view of Yanai in view of Kikumoto in view of Ichiji, optimizing the reduction of pressure outside the oxygen-permeable pipe affects the by volume concentration of oxygen in the low-pressure atmosphere outside the pipe.
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0086943 by Hayama in view of U.S. 2018/0358231 by Canaperi in view of U.S. 2012/0322226 by Yanai in view of U.S. 2016/0288018 by Kikumoto as applied to claim 1 above, and further in view of U.S. 2011/0315169 by Minami.
With regard to claim 10, in the combination of Hayama in view of Canaperi in view of Yanai in view of Kikumoto, the cleaning solution is used for cleaning a main surface of the substrate, and the combination of Hayama in view of Canaperi in view of Yanai in view of Kikumoto teaches that the substrate can be rinsed with water after the cleaning is performed (Par. 0110, 0111, and 0114 of Hayama).  The combination of Hayama in view of Canaperi in view of Yanai in view of Kikumoto teaches that the cleaning can be performed using a cleaning method wherein the substrate is rotated and the cleaning solution is supplied downwards onto the substrate’s main surface (Par. 0111 in view of Hayama).
The combination of Hayama in view of Canaperi in view of Yanai in view of Kikumoto does not teach that the rinsing involves rotating the substrate at a higher speed than the speed at which the substrate is rotated during cleaning.
Minami teaches that when cleaning a substrate with a cleaning solution and subsequently rinsing the substrate with rinse water, these steps can be successfully performed with an apparatus that holds and rotates the substrate with a spin chuck (item 20 in Figure 1) while a downward-facing nozzle (item 30 in Figure 1) supplies cleaning liquid and then rinsing water to the rotating substrate (Par. 0031 and 0056-0058).  Minami teaches that the rinsing water can be supplied to the substrate while the substrate rotates at a higher speed than the rotation speed of the wafer during the cleaning, and Minami teaches that this high rinse speed advantageously allows the used cleaning liquid to be effectively rinsed away from the substrate (Par. 0056-0058).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hayama in view of Canaperi in view of Yanai in view of Kikumoto such that the cleaning step and the subsequent rinsing step are performed with a spin chuck that rotates the substrate during both steps while a downward-facing nozzle is used to sequentially supply the cleaning solution and the rinsing water to the substrate.  The motivation for performing the modification was provided by Minami, who teaches than such a spin chuck and nozzle arrangement can successfully be used to sequentially performing a cleaning step and a rinsing step.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hayama in view of Canaperi in view of Yanai in view of Kikumoto in view of Minami such that the substrate is rotated at a higher speed during the rinsing step than during the cleaning step, and the motivation for performing this modification was provided by Minami, who teaches that a cleaning-followed-by-rinsing sequence can successfully be performed while having the rotation speed of the substrate during the rinse step be greater than the rotation speed of the substrate during the cleaning speed, wherein the high rotation speed during the rinse step successfully allows used cleaning liquid to be effectively rinsed away from the substrate.
With regard to claim 19, the combination of Hayama in view of Canaperi in view of Yanai in view of Kikumoto in view of Minami, as developed thus far, does not teach that the rotation speed during the cleaning is equal to or less than 200 rpm.
Minami teaches that a substrate rotation speed of 10-500 rpm can successfully be used as the substrate rotation speed when using substrate rotation and a downwardly-facing nozzle to apply cleaning liquid to a surface of a substrate (Par. 0056-0058).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hayama in view of Canaperi in view of Yanai in view of Kikumoto in view of Minami such that a rotation speed in the range of 10 rpm to 200 rpm is used as the rotation speed during the cleaning step because this range is part of Minami’s taught range of effective substrate rotation speeds when using substrate rotation and a downwardly-facing nozzle to apply cleaning liquid to a surface of a substrate.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0086943 by Hayama in view of U.S. 2006/0042651 by Verhaverbeke in view of U.S. 2016/0288018 by Kikumoto in view of U.S. 2013/0084654 by Gaylord.
With regard to claim 14, Hayama teaches a method for cleaning a substrate after the substrate has been polished via chemical mechanical polishing (Abstract; 0077, 0087, 0088, and 0110-0115).  Hayama’s substrate includes copper wiring (reads on second metal part) in contact with barrier part (reads on first metal part) made of a non-noble metal, and an interface between copper (which is a noble metal) and the non-noble metal is exposed to an aqueous cleaning solution during the substrate cleaning (Par. 0087, 0088, and 0110-0115).  Hayama teaches that the purpose of the cleaning with the aqueous cleaning solution is to remove undesired residue from the substrate and remove oxide from the substrate while suppressing corrosion of the wiring and barrier metals (Par. 0087, 0088, and 0110-0115).  Hayama teaches that non-noble options for the metal barrier part include tantalum, titanium, and cobalt (Par. 0087).  
Hayama does not teach that the aqueous cleaning solution is a low-oxygen cleaning solution. 
Verhaverbeke teaches that when using an aqueous cleaning solution to clean a substrate comprising copper surfaces, the water of the aqueous cleaning solution can advantageously be water that underwent a deoxygenation process in order to remove oxygen from the water, and Verhaverbeke teaches that removing such oxygen from the water of an aqueous cleaning solution advantageously prevents oxidation of substrate surfaces (Par. 0045-0047 and 0054). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hayama such that the water used to form the aqueous cleaning solution is water (reads on the processing liquid recited at the beginning of line 3 of claim 14) that has been deoxygenated.  In this method of Hayama in view of Verhaverbeke, the aqueous cleaning solution formed with the deoxygenated water reads on applicant’s low-oxygen processing liquid recited in line 2 of claim 14.  Hayama teaches that the purpose of the cleaning with the aqueous cleaning solution is to remove undesired residue from the substrate and remove oxide from the substrate while suppressing corrosion of the wiring and barrier metals.  The motivation for performing the modification was provided by Verhaverbeke, who teaches that when using an aqueous cleaning solution to clean a substrate comprising copper surfaces, the water of the aqueous cleaning solution can advantageously be water that underwent a deoxygenation process in order to remove oxygen from the water, and Verhaverbeke teaches that removing such oxygen from the water of an aqueous cleaning solution advantageously prevents oxidation of substrate surfaces.  
The combination of Hayama in view of Verhaverbeke does not recite that cleaning the interface of the copper (which is a noble metal) and the non-noble barrier metal with the aqueous cleaning solution (made with deoxygenated water) results in inhibiting oxygen reduction reaction on the copper and inhibiting dissolution of the non-noble barrier metal.  However, since the method of Hayama in view of Verhaverbeke teaches performing the same method steps as recited by applicant with the same materials as recited by applicant, it is reasonably expected that the same result will occur – namely, the inhibition of oxygen reduction reaction on the copper and inhibition of dissolution of the non-noble barrier metal.
The combination of Hayama in view of Verhaverbeke does not explicitly recite setting a target value of dissolved oxygen in the cleaning solution.
Verhaverbeke teaches that when using an aqueous cleaning solution to clean a substrate comprising copper surfaces, the water of the aqueous cleaning solution can advantageously be water that underwent a deoxygenation process in order to remove oxygen from the water, and Verhaverbeke teaches that removing such oxygen from the water of an aqueous cleaning solution advantageously prevents oxidation of substrate surfaces (Par. 0045-0047 and 0054 of Verhaverbeke).  Verhaverbeke is thus considered to teach that the concentration of dissolved oxygen in an aqueous cleaning solution used to clean a copper-comprising substrate is a result-effective variable because the oxygen concentration affects whether or not surfaces are undesirably oxidized.
Kikumoto teaches that when attempting to clean a substrate with a cleaning solution having a reduced oxygen concentration, an upper limit target value of oxygen in the cleaning solution can be determined and a user can configure his method to achieve an oxygen concentration that is equal to or less than that upper limit target value (Par. 0029).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hayama in view of Verhaverbeke such that an upper limit target value of oxygen in the cleaning solution is determined via optimization and the method is performed in order to achieve an oxygen concentration level that is equal to or less than said upper limit target value.  Kikumoto teaches that when attempting to clean a substrate with a cleaning solution having a reduced oxygen concentration, an upper limit target value of oxygen in the cleaning solution can be determined and a user can configure his method to achieve an oxygen concentration that is equal to or less than that upper limit target value.  Hayama teaches that the purpose of the cleaning with the aqueous cleaning solution is to remove undesired residue from the substrate and remove oxide from the substrate while suppressing corrosion of the wiring and barrier metals (Par. 0087, 0088, and 0110-0115 of Hayama), and the motivation for determining an optimized upper limit target value was provided by Verhaverbeke, who teaches that the concentration of dissolved oxygen in an aqueous cleaning solution used to clean a copper-comprising substrate is a result-effective variable because the oxygen concentration affects whether or not surfaces are undesirably oxidized (see MPEP 2144.05).  
The combination of Hayama in view of Verhaverbeke in view of Kikumoto does not teach preparing a table in advance showing a relationship between respective combinations of the copper wiring with the non-noble barrier metal options (including tantalum, titanium, and cobalt, see Par. 0087 of Hayama) and target values for oxygen in the cleaning solution.  
Verhaverbeke teaches that when using an aqueous cleaning solution to clean a substrate comprising copper surfaces, the water of the aqueous cleaning solution can advantageously be water that underwent a deoxygenation process in order to remove oxygen from the water, and Verhaverbeke teaches that removing such oxygen from the water of an aqueous cleaning solution advantageously prevents oxidation of substrate surfaces (Par. 0045-0047 and 0054 of Verhaverbeke).  Verhaverbeke is thus considered to teach that the concentration of dissolved oxygen in an aqueous cleaning solution used to clean a copper-comprising substrate is a result-effective variable because the oxygen concentration affects whether or not surfaces are undesirably oxidized.  
Gaylord teaches that a controller for a substrate processing system can be programmed with information for implementing a substrate processing method, wherein the information is stored in table format (Par. 0023).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hayama in view of Verhaverbeke in view of Kikumoto such that each possible combination of copper wiring and non-noble metal barrier (including tantalum, titanium, and cobalt, see Par. 0087 of Hayama) is programmed into a controller of the substrate processing system of Hayama in view of Verhaverbeke in view of Kikumoto, wherein that table includes a target value of oxygen concentration for the cleaning solution for each combination of copper wiring and non-noble metal barrier such that a target value of oxygen can be automatically set on the basis of a particular combination of copper wiring and non-noble metal barrier.  Gaylord teaches that a controller for a substrate processing system can be programmed with information for implementing a substrate processing method, wherein the information is stored in table format, and the motivation for programming the controller to automatically set an oxygen target value for the cleaning solution used to clean a particular combination of copper wiring and non-noble metal barrier was provided by Verhaverbeke, who teaches that the concentration of dissolved oxygen in an aqueous cleaning solution used to clean a copper-comprising substrate is a result-effective variable because the oxygen concentration affects whether or not surfaces are undesirably oxidized.  
With regard to claim 15, the combination of Hayama in view of Verhaverbeke in view of Kikumoto in view of Gaylord developed in the rejection of claim 14 does not explicitly recite that the cleaning solution is supplied to the substrate having an oxygen concentration equal to or less than the upper limit target value.  However, since the whole purpose of having the oxygen concentration of the cleaning solution be equal to or less than the upper limit target value is to limit the oxidation of surfaces of the treated substrate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hayama in view of Verhaverbeke in view of Kikumoto in view of Gaylord such that the cleaning solution is supplied to the substrate with its oxygen concentration equal to or less than the upper limit target value in order to avoid undesirably oxidizing surfaces of the substrate.  
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0086943 by Hayama in view of U.S. 2006/0042651 by Verhaverbeke in view of U.S. 2016/0288018 by Kikumoto in view of U.S. 2013/0084654 by Gaylord as applied to claim 14 above, and further in view of U.S. 2006/0216948 by Ohmi.
With regard to claim 16, the combination of Hayama in view of Verhaverbeke in view of Kikumoto in view of Gaylord does not teach supplying inert gas into a space on the main surface of the substrate during the cleaning of the substrate with the cleaning solution.
Ohmi teaches that when performing cleaning of a substrate, undesired oxidation of the substrate can be avoided by performing the cleaning in a cleaning chamber in which inert gas is injected in order to advantageously reduce the concentration of oxygen gas in the cleaning environment and thus reduce the possibility of a substrate surface from becoming undesirably oxidized (Par. 0045 and 0069). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hayama in view of Verhaverbeke in view of Kikumoto in view of Gaylord such that the cleaning is performed in a chamber in which inert gas is injected (parallel in time to the performance of the cleaning) in order to lower the concentration of oxygen in the substrate’s environment and thus reduce the possibility of a substrate surface becoming undesirably oxidized.  Hayama teaches that the purpose of the cleaning with the aqueous cleaning solution is to remove undesired residue from the substrate and remove oxide from the substrate while suppressing corrosion of the wiring and barrier metals, and the motivation for performing the modification was provided by Ohmi, who teaches that when performing cleaning of a substrate, undesired oxidation of the substrate can be avoided by performing the cleaning in a cleaning chamber in which inert gas is injected in order to advantageously reduce the concentration of oxygen gas in the cleaning environment and thus reduce the possibility of a substrate surface becoming undesirably oxidized.
With regard to claim 17, in the method of Hayama in view of Verhaverbeke in view of Kikumoto in view of Gaylord in view of Ohmi, since the inert gas is injected into a chamber in which the cleaning is performed in order to create a low-oxygen environment within the chamber, inert gas is considered to be injected toward a space in a vicinity of an outer edge portion of the substrate.  
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over 2018/0086943 by Hayama in view of U.S. 2006/0042651 by Verhaverbeke in view of U.S. 2016/0288018 by Kikumoto in view of U.S. 2013/0084654 by Gaylord as applied to claim 14 above, and further in view of U.S. 2011/0315169 by Minami.
With regard to claim 18, in the combination of Hayama in view of Verhaverbeke in view of Kikumoto in view of Gaylord, the cleaning solution is used for cleaning a main surface of the substrate, and the combination of Hayama in view of Verhaverbeke in view of Kikumoto in view of Gaylord teaches that the substrate can be rinsed with water after the cleaning is performed (Par. 0110, 0111, and 0114 of Hayama).  The combination of Hayama in view of Verhaverbeke in view of Kikumoto in view of Gaylord teaches that the cleaning can be performed using a cleaning method wherein the substrate is rotated and the cleaning solution is supplied downwards onto the substrate’s main surface (Par. 0111 in view of Hayama).
The combination of Hayama in view of Verhaverbeke in view of Kikumoto in view of Gaylord does not teach that the rinsing involves rotating the substrate at a higher speed than the speed at which the substrate is rotated during cleaning.
Minami teaches that when cleaning a substrate with a cleaning solution and subsequently rinsing the substrate with rinse water, these steps can be successfully performed with an apparatus that holds and rotates the substrate with a spin chuck (item 20 in Figure 1) while a downward-facing nozzle (item 30 in Figure 1) supplies cleaning liquid and then rinsing water to the rotating substrate (Par. 0031 and 0056-0058).  Minami teaches that the rinsing water can be supplied to the substrate while the substrate rotates at a higher speed than the rotation speed of the wafer during the cleaning, and Minami teaches that this high rinse speed advantageously allows the used cleaning liquid to be effectively rinsed away from the substrate (Par. 0056-0058).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hayama in view of Verhaverbeke in view of Kikumoto in view of Gaylord such that the cleaning step and the subsequent rinsing step are performed with a spin chuck that rotates the substrate during both steps while a downward-facing nozzle is used to sequentially supply the cleaning solution and the rinsing water to the substrate.  The motivation for performing the modification was provided by Minami, who teaches than such a spin chuck and nozzle arrangement can successfully be used to sequentially performing a cleaning step and a rinsing step.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hayama in view of Verhaverbeke in view of Kikumoto in view of Gaylord in view of Minami such that the substrate is rotated at a higher speed during the rinsing step than during the cleaning step, and the motivation for performing this modification was provided by Minami, who teaches that a cleaning-followed-by-rinsing sequence can successfully be performed while having the rotation speed of the substrate during the rinse step be greater than the rotation speed of the substrate during the cleaning speed, wherein the high rotation speed during the rinse step successfully allows used cleaning liquid to be effectively rinsed away from the substrate.
With regard to claim 20, the combination of Hayama in view of Verhaverbeke in view of Kikumoto in view of Gaylord in view of Minami, as developed thus far, does not teach that the rotation speed during the cleaning is equal to or less than 200 rpm.
Minami teaches that a substrate rotation speed of 10-500 rpm can successfully be used as the substrate rotation speed when using substrate rotation and a downwardly-facing nozzle to apply cleaning liquid to a surface of a substrate (Par. 0056-0058).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hayama in view of Verhaverbeke in view of Kikumoto in view of Gaylord in view of Minami such that a rotation speed in the range of 10 rpm to 200 rpm is used as the rotation speed during the cleaning step because this range is part of Minami’s taught range of effective substrate rotation speeds when using substrate rotation and a downwardly-facing nozzle to apply cleaning liquid to a surface of a substrate.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
August 12, 2022
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714